FILED
                           NOT FOR PUBLICATION
                                                                             MAY 24 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DEANNA L. KELLEY,                                No. 14-16020

              Plaintiff - Appellant,             D.C. No. 2:12-cv-02369-MHB

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Michelle H. Burns, Magistrate Judge, Presiding

                        Argued and Submitted May 9, 2016
                            San Francisco, California

Before: FARRIS, O’SCANNLAIN, and CHRISTEN, Circuit Judges.

      Deanna Kelley appeals from the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income. The administrative law

judge (“ALJ”) found that Kelley was not disabled because she had the residual


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
functional capacity (“RFC”) to perform light work and was capable of performing

past relevant work as a grocery store cashier. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      1.     The ALJ identified “specific, clear and convincing reasons” to justify

her decision to grant little probative weight to Kelley’s testimony. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (internal

quotation marks omitted). The ALJ reasonably concluded that the record was not

consistent with Kelley’s descriptions of her daily activities. Kelley testified that

she needed to lie down all day and that her children would handle all household

responsibilities. Yet the ALJ identified portions of the record that showed Kelley

was able to perform at least light household chores, such as doing laundry and

preparing meals, and that she was able to drive, shop, and speak with others on the

phone.

      2.     The ALJ assigned little weight to Dr. Casey’s opinions regarding

Kelley’s limitations because they were based on Kelley’s subjective self-reports.

In light of Kelley’s adverse credibility determination, this is a “specific and

legitimate” reason supported by substantial evidence in the record. Reddick v.

Chater, 157 F.3d 715, 725 (9th Cir. 1998).




                                           2
      3.     The ALJ’s RFC determination did not turn on treatment notes that

pre-date the onset date of Kelley’s alleged disability. Thus, even if the ALJ erred

by citing the evidence, that error was harmless. See Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005) (“A decision of the ALJ will not be reversed for errors

that are harmless.”).

      4.     The ALJ did not express Kelley’s RFC on a function-by-function

basis, but the ALJ is not required to do so where she relies on medical opinions

that define the relevant functional limitations. Cf. Reed v. Massanari, 270 F.3d

838, 843 n.2 (9th Cir. 2001) (warning against the “practice of determining a

claimant’s ability to perform past work on the sole basis of a categorical RFC

assessment” (emphasis added)); see also Lind v. Astrue, 370 F. App’x 814, 817

(9th Cir. 2010) (“The ALJ is not required to repeat the function-by-function

analysis [provided in the record].”). Here, the ALJ adopted medical opinions that

offered function-by-function analyses. Those analyses are substantial evidence

supporting the ALJ’s RFC finding.

      5.     Substantial evidence supports the ALJ’s finding that Kelley had past

relevant work as a grocery store cashier. Kelley worked as a construction store

cashier for 13 years, which the vocational expert testified would allow her to learn

the job of grocery store cashier in the month she worked. Moreover, Kelley’s


                                          3
earnings records show she earned enough in the month she worked as a grocery

store cashier for the position to qualify as substantial gainful activity.

      AFFIRMED.




                                            4